



Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of September 14, 2015 (this
“Amendment”), is entered into among ALBEMARLE CORPORATION, a Virginia
corporation (the “Company”), ALBEMARLE GLOBAL FINANCE COMPANY SCA, a Belgian
partnership limited by shares (“société en commandite par actions” -
“commanditaire vennootschap op aandelen”) (the “Belgian Borrower” and together
with the Company, collectively, the “Borrowers”), the Lenders party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below and as amended by this Amendment).


RECITALS


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of February 7, 2014 (as amended by that
certain First Amendment to Credit Agreement dated as of August 15, 2014 and that
certain Second Amendment to Credit Agreement and Increase of Aggregate
Commitments dated as of December 23, 2014, the “Credit Agreement”);


WHEREAS, the Company has requested an extension of the Maturity to February 7,
2020; and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement and extend
the Maturity Date as provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Amendments.


(a)    Section 1.01.


(i)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:


“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing
Level
Debt Rating
S&P/Moody’s/ Fitch
Applicable Rate for Eurocurrency Rate Loans
Applicable Rate for Base Rate Loans
Letter of Credit Fee
Facility
Fee
 
 
 
 
 
 
1
BBB+/Baa1/BBB+ or better
1.000%
0.000%
1.000%
0.125%
2
BBB/Baa2/BBB
1.100%
0.100%
1.100%
0.150%
3
BBB-/Baa3/BBB-
1.300%
0.300%
1.300%
0.200%
4
BB+/Ba1/BB+
1.500%
0.500%
1.500%
0.250%


1

--------------------------------------------------------------------------------



5
worse than BB+/Ba1/BB+ or unrated
1.700%
0.700%
1.700%
0.300%



For purposes of the foregoing, (a) if each of Moody’s, S&P and Fitch shall have
a Debt Rating in effect and the Debt Ratings established by such rating agencies
shall fall within different Levels in the foregoing table, the Applicable Rate
shall be based on the Level in which two of such Ratings shall fall or, if there
shall be no such Level, on the Level in which the second highest of the three
Debt Ratings shall fall; (b) if only two of S&P, Moody’s and Fitch shall have
Debt Ratings in effect, then the Applicable Rate shall be based on the Level in
which the higher Debt Rating shall fall unless one of such Debt Ratings is two
or more Levels lower than the other, in which case the Applicable Rate shall be
based on the Level next above that of the lower of the two Debt Ratings; (c) if
only one of S&P, Moody’s and Fitch shall have a Debt Rating in effect, then the
Applicable Rate shall be based on the Level next below that in which such Debt
Rating shall fall; and (d) if none of Moody’s, S&P and Fitch shall have a Debt
Rating in effect, then the Applicable Rate shall be based on Level 5. If the
rating system of S&P, Moody’s or Fitch shall change, the Company and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined as provided above as if the affected rating
agency did not have a Debt Rating in effect. For the avoidance of doubt, Level 1
in the table above is the “highest” Level and Level 5 is the “lowest” Level.


Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate, if any, resulting from a
publicly announced change in a Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 7.03(c) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.
“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) acquires directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower or
any Person directly or indirectly Controlling the Borrower; or (b) a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
of directors on the Closing Date, (ii) whose election or nomination to that
board of directors or equivalent governing body was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least two-thirds of that board of directors or equivalent

2

--------------------------------------------------------------------------------



governing body or (iii) whose election or nomination to that board of directors
or other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least two-thirds of that board of directors or equivalent
governing body.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.


“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s or Fitch of the Company’s non-credit-enhanced, senior
unsecured long-term debt.


“Maturity Date” means the later of (a) February 7, 2020 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided however that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Borrower and, solely
for purposes of the delivery of incumbency certificates pursuant to Section
5.01, the secretary or any assistant secretary of a Borrower and, solely for
purposes of notices given pursuant to Article II, any of the foregoing officers
and any other officer of the applicable Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent pursuant), appropriately completed and
signed by a Responsible Officer of the applicable Domestic Borrower.


(ii)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:



3

--------------------------------------------------------------------------------



“Fitch” means Fitch Ratings, Inc., or any successor or assignee of the business
of such company in the business of rating securities.


“Third Amendment Effective Date” means September 14, 2015.


(b)    Section 2.02. Section 2.02(a) of the Credit Agreement is hereby amended
to read as follows:


(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Committed Loans as the same Type
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by: (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Committed Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of Special Notice Currency) prior to the requested
date of any Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies and (iii) one
Business Day prior to the requested date of any Committed Borrowing of Base Rate
Loans. Each Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Base Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans is being requested, (ii) the requested
date of the Committed Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) if
applicable, the Alternative Currency requested with respect thereto and (vii)
the applicable Borrower. If a Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if a Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans on the last day of the
Interest Period applicable thereto; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. No Committed
Loan may be converted into or continued as a Committed Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.


(c)    Section 2.04. Section 2.04(b) of the Credit Agreement is hereby amended
to read as follows:



4

--------------------------------------------------------------------------------



(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by: (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and a multiple of $100,000 in excess thereof, (ii) the requested
borrowing date, which shall be a Business Day and (iii) the applicable Domestic
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent that the Administrative Agent has also received such Swing
Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
12:00 noon on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrower.


(d)    Section 2.15.


(i)    Section 2.15(a) of the Credit Agreement is hereby amended to read as
follows:


(a)    Requests for Extension. One time after the Third Amendment Effective
Date, the Company may, by notice to the Administrative Agent (who shall promptly
notify the Lenders) request that each Lender extend such Lender’s Maturity Date
for an additional year from the Maturity Date then in effect hereunder (the
“Existing Maturity Date”).


(ii)    Section 2.15(f) of the Credit Agreement is hereby amended to read as
follows:


(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Company shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the date of such extension (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such extension and (ii) in the case of the Company, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the date of such extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and

5

--------------------------------------------------------------------------------



warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01, and (B) no Default exists. In addition, on
the Maturity Date of each Non-Extending Lender, each Borrower shall prepay such
Borrower’s outstanding Obligations owing to the Non-Extending Lenders on such
date in full (and pay any additional amounts required pursuant to Section 3.05)
and shall make such other payments to the other Lenders to the extent necessary
to keep outstanding Committed Loans and other appropriate Obligations ratable
with any revised Pro Rata Shares of the respective Lenders effective as of such
date.


(e)    Section 6.20. Section 6.20(a) of the Credit Agreement is hereby amended
to read as follows:


(a)    The Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrowers, their Subsidiaries
and their respective directors, officers, employees, agents, affiliates and
representatives with applicable Sanctions, and the Borrowers and their
Subsidiaries and, to the knowledge of the Borrowers and their Subsidiaries,
their respective directors, officers, employees, agents, affiliates and
representatives, are in compliance with applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower being included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority. None of the Borrowers, nor any of their Subsidiaries, nor,
to the knowledge of the Borrowers and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, nor is any Borrower or any Subsidiary
located, organized or resident in a Designated Jurisdiction.


(f)    Section 7.03. Section 7.03(c) of the Credit Agreement is hereby amended
to read as follows:


(c)    if unrated, any announcement by Moody’s, S&P or Fitch of any Debt Rating,
or if rated, any announcement by Moody’s, S&P or Fitch of any change or possible
change in a Debt Rating.


(g)    Section 7.08. Section 7.08 of the Credit Agreement is hereby amended to
read as follows:


7.08    Compliance with Laws.


(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings; or (ii) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect and and (b) maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,

6

--------------------------------------------------------------------------------



employees, agents, affiliates and representatives with anti-corruption laws and
applicable Sanctions.


(h)    Section 9.01. Section 9.01(g)(i) of the Credit Agreement is hereby
amended to read as follows:


(i)     The Company or any Subsidiary (other than an Immaterial Subsidiary)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; or


(i)    Section 11.07.


(i)    Section 11.07(b)(v) of the Credit Agreement is hereby amended to read as
follows:


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).


(ii)    The first sentence in Section 11.07(d) of the Credit Agreement is hereby
amended to read as follows:


Any Lender may at any time, without the consent of, or notice to, any Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person) or the Company or any
of the Company’s Affiliates or Subsidiaries or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the L/C Issuer and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


(j)    Section 11.22. Section 11.22 of the Credit Agreement is hereby amended to
read as follows:


11.22    Electronic Execution of Assignments and Certain Other Documents.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall

7

--------------------------------------------------------------------------------



be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary neither the
Administrative Agent, the L/C Issuer nor any Lender is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.


(k)    Section 11.23. A new Section 11.23 is hereby added to the Credit
Agreement to read as follows:


11.23    Appointment of Company.


Each of the Borrowers hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Borrowers as the Company deems appropriate in its sole discretion and each
Borrower shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent, L/C Issuer or a Lender to the Company shall be
deemed delivered to each Borrower and (c) the Administrative Agent, L/C Issuer
or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Borrowers.


2.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
3 shall have been satisfied.


(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of the Borrowers, the Administrative Agent, the
Lenders and each Extending Lender.


(b)    Extension. The Administrative Agent shall have received a certificate of
each Borrower dated as of the Third Amendment Effective Date signed by a
Responsible Officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to the extension
and (ii) in the case of the Company, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article VI of the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Third Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and except that for purposes of this
clause (b), the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished

8

--------------------------------------------------------------------------------



pursuant to subsections (a) and (b), respectively, of Section 7.01 of the Credit
Agreement, and (B) no Default exists.


(c)    Lender/Arranger Fees. The Company shall have paid (i) to the
Administrative Agent, for the account of each Lender approving the extension of
the Maturity Date, an extension fee equal to 0.03% of such Lender’s Commitment
and (ii) to the Administrative Agent and MLPFS, all fees due and payable to such
Persons on the date hereof.


3.    Expenses. The Borrowers agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen, PLLC.


4.    Ratification. Each Borrower acknowledges and consents to the terms set
forth herein and agrees that this Amendment does not impair, reduce or limit any
of its obligations under the Loan Documents, as amended hereby. This Amendment
is a Loan Document.


5.    Authority/Enforceability. Each Borrower represents and warrants as
follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Borrower of this Amendment.


(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.


6.    Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no Default
exists.


7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.


8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.



9

--------------------------------------------------------------------------------



9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.


11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




[remainder of page intentionally left blank]





10

--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


COMPANY:
ALBEMARLE CORPORATION,
 
a Virginia corporation
 
 
 
 
 
 
 
By:
/s/ Scott A. Tozier
 
 
Name: Scott A. Tozier
 
 
Title: Senior Vice President, Chief Financial Officer
 
 
 
 
 
BELGIAN BORROWER:
ALBEMARLE GLOBAL FINANCE COMPANY SCA
 
 
 
 
 
 
 
By:
ALBEMARLE EUROPE SPRL,
 
 
as unlimited partner
 
 
 
 
 
 
 
 
By:
/s/ Steven L. Bray
 
 
 
Steven L. Bray
 
 
 
Title: Vice President, Deputy General Counsel and Assistant Secretary of
Albemarle Corporation
 
 
 
 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Robert Rittelmeyer
 
 
Name: Robert Rittelmeyer
 
 
Title: Vice President
 
 
 
 
 
 
LENDERS:
BANK OF AMERICA, N.A.,
 
 
as a Lender, L/C Issuer and Swing Line Lender
 
 
 
 
 
 
By:
/s/ Christopher DiBiase
 
 
Name: Christopher DiBiase
 
 
Title: Director
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ John Kushnerick
 
 
Name: John Kushnerick
 
 
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



 
WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Andrew G. Payne
 
 
Name: Andrew G. Payne
 
 
Title: Director
 
 
 
 
 
 
 
BNP PARIBAS
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Nader Tannous
 
 
Name: Nader Tannous
 
 
Title: Managing Director
 
 
 
 
 
 
 
By:
/s/ Michael Pearce
 
 
Name: Michael Pearce
 
 
Title: Managing Director
 
 
 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ David W. Kee
 
 
Name: David W. Kee
 
 
Title: Managing Director
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark S. Campbell
 
 
Name: Mark S. Campbell
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
MIZUHO BANK, LTD.,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Donna DeMagistris
 
 
Name: Donna DeMagistris
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Richard Dalton
 
 
Name: Richard Dalton
 
 
Title: Director
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Allison Burgun
 
 
Name: Allison Burgun
 
 
Title: Vice President
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Christopher Keenan
 
 
Name: Christopher Keenan
 
 
Title: Assistant Vice President
 
 
 
 
 
 
THE NORTHERN TRUST COMPANY
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Keith L. Burson
 
 
Name: Keith L. Burson
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
WHITNEY BANK
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark R. Phillips
 
 
Name: Mark R. Phillips
 
 
Title: Senior Vice President
 




